t c summary opinion united_states tax_court james d groat jr petitioner v commissioner of internal revenue respondent docket no 10463-09s filed date james d groat jr pro_se thomas r mackinson and timothy froehle specially recognized for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after a concession by respondent the issues for decision are whether petitioner is entitled to a deduction for the payment of legal fees and whether petitioner is entitled to a deduction for unreimbursed employee business_expenses background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed in date petitioner filed for divorce from his wife petitioner initially represented himself in the divorce action petitioner’s wife was represented by an attorney petitioner began making informal spousal support payments to his wife in date when he moved out of the marital home through her attorney petitioner’s wife requested a formal amount of support in date which amount was awarded by the respondent concedes that petitioner is entitled to a deduction for tax preparation fees of dollar_figure court in date petitioner signed an agreement for spousal support based upon a settlement officer’s recommendations sometime in petitioner discovered what he thought were discrepancies in his wife’s financial disclosures suggesting that she was depositing approximately dollar_figure per year into a bank account which amount did not correlate to any other reported income source petitioner subsequently sought legal representation to assist him with reducing the amount of spousal support he was paying to his wife as a result petitioner incurred legal fees of dollar_figure in in date petitioner and his wife signed a marital settlement agreement one of the terms of which reduced the amount of spousal support petitioner paid to his wife on date petitioner’s divorce became final petitioner continued to pay spousal support through date when his ex-wife remarried during petitioner worked as a hardware engineer for lockheed martin corp lockheed martin lockheed martin provided petitioner with a workspace that included a laptop computer a telephone and internet access at some point petitioner purchased a home computer and arranged to have internet service provided to his home because petitioner’s internet service provider could only provide internet access through a telephone line petitioner also had a telephone line installed in his home previously petitioner maintained just a cellular telephone petitioner used both the computer and the internet service for personal and business purposes petitioner upgraded his cellular telephone service in to allow him better access to the internet so as to receive and send email messages when he was away from his workstation in petitioner purchased various office supplies and pieces of equipment such as computer_software batteries a paper shredder and a computer keyboard most of the equipment was used in the maintenance and use of petitioner’s home computer but according to petitioner some of the items not identified in the record were used exclusively at work during petitioner maintained a post office box where he received all of his personal mail and some business mail petitioner also incurred expenses for postage for work-related items petitioner was not reimbursed nor was he eligible for reimbursement for any of the business-related expenses that he incurred in petitioner timely filed his federal_income_tax return attached to his return was a schedule a itemized_deductions on which he claimed deductions for inter alia legal fees of dollar_figure and unreimbursed employee business_expenses of dollar_figure the unreimbursed employee business_expenses consisted of dollar_figure for internet service dollar_figure for cellular telephone service dollar_figure for office supplies and equipment and dollar_figure for postal expenses in a notice_of_deficiency respondent disallowed inter alia the deductions for legal fees and unreimbursed employee business_expenses i burden_of_proof discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to demonstrate that the deduction is allowable pursuant to some statutory provision and that the expense to which the deduction relates has been paid_or_incurred see sec_6001 requiring the taxpayer to keep and produce adequate_records so as to enable the commissioner to determine the taxpayer’s correct_tax liability 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs ii legal fees personal_living_and_family_expenses generally are not deductible by taxpayers sec_262 attorney’s fees and other costs paid in connection with a divorce generally are personal expenses and therefore nondeductible sec_1_262-1 income_tax regs on the other hand expenses paid for the production_or_collection_of_income or in connection with the determination collection_or_refund_of_any_tax generally are deductible sec_212 sec_1_262-1 income_tax regs provides that the part of an attorney’s fee and the part of the other costs paid in connection with a divorce which are properly attributable to the production or collection of amounts includible in gross_income under sec_71 are deductible by the person who receives amounts includable in gross_income under sec_212 whether legal fees and expenses are deductible under sec_212 or nondeductible under sec_262 depends on the origin of the underlying claim not on its potential effects on the fortunes of the taxpayer see 372_us_39 taxpayer was not entitled to deduct legal expenses_incurred in divorce proceedings in which his spouse sought a share of his controlling interests in three corporations because his spouse’s claims stemmed from the marital relationship not from an income-producing activity petitioner contends that the attorney fees in his divorce action were incurred in defending his income and attempting to reduce the previously agreed amount of alimony petitioner further argues that the alimony paid severely limited his ability to invest money that would have been income earning either a sec_401 monies or perhaps rental property or other business endeavors however such fees are not made deductible by sec_212 but rather are governed by the general_rule of nondeductibility of attorney’s fees related to divorce sec_262 united_states v gilmore supra see also sec_1 b income_tax regs accordingly petitioner is not entitled to a deduction for legal fees paid in iii unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the determination of whether an expense satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 generally an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family_expenses the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 unreimbursed employee business_expenses incurred as a requirement of a taxpayer’s employment are deductible 59_tc_696 where expenses may pertain to either personal or business use a taxpayer may deduct that portion allocable to business use 85_tc_731 absent evidence from the taxpayer allocating the expenses between personal and business use the court may estimate a deductible amount but we may bear heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir vanicek v commissioner supra pincite notwithstanding the foregoing the court may not estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 strict substantiation requirements of sec_274 preclude any approximation of expenses subject_to that section sec_274 requires strict substantiation for listed_property such as cellular telephones and computers or peripheral equipment see sec_280f sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s own testimony see sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions must be disallowed entirely sec_274 sanford v commissioner supra pincite see also sec_1_274-5t temporary income_tax regs fed reg date finally we note that certain deductions including unreimbursed employee business_expenses are subject_to the percent of adjusted_gross_income limitation under sec_67 a telephone cellular phone and internet costs petitioner stated that he maintained a telephone line to his home in order to have internet access as required by his internet service provider however basic service on the first telephone line in a taxpayer’s residence is deemed a nondeductible personal_expense sec_262 petitioner has not shown that his landline telephone expenses were more than the basic service on a first telephone line thus he is not entitled to any deduction for_the_use_of the telephone in his home cellular telephones are included in the definition of listed_property sec_280f and are subject_to the strict substantiation requirements of sec_274 petitioner has not introduced evidence sufficient to substantiate the expense and use of his cellular telephone further petitioner did not demonstrate that any business use of his cellular telephone was other than incidental accordingly petitioner is not entitled to a deduction for cellular telephone expenses for petitioner stated that he maintained internet access to his home so that he could work after hours on research and to communicate via email with coworkers but petitioner also used his computer and the internet for personal purposes the court has characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may estimate petitioner’s deductible expenses provided that the court has a reasonable basis for making an estimate cohan v commissioner supra pincite see vanicek v commissioner supra pincite an estimate must have a reasonable evidentiary basis pistoresi v commissioner tcmemo_1999_39 petitioner has not demonstrated that his business use of the internet was other than incidental nor has petitioner presented any evidence allocating his personal and business use of the internet thus the court is unable to estimate a deductible amount accordingly petitioner is not allowed a deduction for costs associated with internet access b supplies and equipment petitioner contends that he purchased various office supplies and equipment for his computer to enable him to work after hours one of the equipment items was an upgrade of petitioner’s cellular telephone as discussed supra p petitioner is not we note that lockheed martin provided internet access to petitioner at his place of business entitled to a deduction for the upgrade of his cellular telephone see sec_280f sec_274 the other supply and equipment items include inter alia computer_software batteries a paper shredder and a computer keyboard petitioner has not presented any evidence allocating his personal and business use of these items thus the court is precluded from estimating a deductible amount therefore petitioner is not allowed a deduction for other supplies and equipment c postal expenses petitioner maintained a post office box for the receipt of all of his mail petitioner also incurred expenses for postage but acknowledged at trial that he did not recall the specific details of the mailings we conclude that petitioner is not entitled to a deduction for postal expenses as they are personal expenses see sec_262 conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect our disposition of the disputed issues as well as respondent’s concession decision will be entered under rule
